Citation Nr: 9924830	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-33 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant performed verified active military service from 
November 1956 to July 1960.  The record reflects that the 
appellant has also performed verified service with the 
National Guard from July 1954 to November 1956. 

This matter comes before the Board of Veterans Appeals on 
appeal from an April 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the appellant's attempt to reopen a previously denied claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The record discloses that the 
appellant filed a notice of disagreement with this rating 
determination in April 1995.  A statement of the case was 
issued to the appellant in June 1995.  The appellant filed 
his substantive appeal in this matter in September 1995.  The 
record further shows that the RO continued its denial of 
service connection by rating action dated in March 1998.  

The Board notes that the appellant requested a personal 
hearing before a traveling Member of the Board in his 
September 1995 substantive appeal.  The record reflects that 
the requested hearing was scheduled in February 1997, and 
that the appellant was advised by letter of this date.  A 
notation in the claims folder indicates, however, that the 
appellant failed to appear on the scheduled hearing date.

Finally, the Board notes that jurisdiction of this matter was 
originally with the RO located in Houston, Texas.  The 
appellant was represented at that time by the Texas Veterans 
Commission.  The appellant later relocated to Phoenix, 
Arizona.  He thereafter perfected a timely appeal of the 
April 1994 rating decision with the RO located in Phoenix, 
Arizona.  The record reflects that jurisdiction of this case 
was subsequently transferred to the RO in Phoenix, Arizona in 
April 1995.  By letters, dated in March 1997 and June 1997, 
respectively, the RO inquired whether the appellant desired 
to select a local representative to represent him in light of 
his relocation to the state of Arizona.  The record reflects 
that the appellant did not respond to either request.  
Accordingly, the Board will proceed with its review of the 
merits of this case.

FINDINGS OF FACT

1.  In November 1991, the RO issued a rating decision which 
denied the appellant's claim for entitlement to service 
connection for PTSD.  The appellant was provided notice of 
the decision and his appellate rights.  A notice of 
disagreement to the denial was not filed.

2.  In October 1993, the appellant requested that his claim 
for service connection for PTSD be reopened.

3.  The new evidence added to the record, including service 
personnel records, and VA and private medical records, bears 
directly and substantially upon the subject matter now under 
consideration (i.e. whether the appellant currently has an 
acquired psychiatric disorder diagnosed as PTSD) and, when 
considered alone or together with all of the evidence, both 
old and new, has a significant effect upon the facts 
previously considered.

4.  The claim for entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed November 1991 RO 
decision, which denied the appellant's claim of entitlement 
to service connection for PTSD, is new and material, and the 
claim for this benefit is reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156 (1998). 

2.  The claim for entitlement to service connection for PTSD 
is well grounded. 38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Court has held that the Department of Veterans Affairs 
(VA) is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final 
disallowance of the claim is the November 1991 RO decision.  
38 U.S.C.A. § 7104 (West 1991);38 C.F.R. § 20.1100 (1998).  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since the November 1991 rating 
decision.  In order to do so, the Board will separately 
describe the evidence which was of record in November 1991, 
and the evidence presented since that decision.  The prior 
evidence of record is vitally important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.

The "old" evidence:

A review of the record discloses that in November 1990, the 
appellant initially sought service connection for PTSD 
arising from a "car wreck on active duty" in 1960.  In his 
application, VA Form 21-526, the appellant specifically 
denied that he received any treatment for the claimed 
disability during service.  He also denied that there were 
any persons other than physicians whom were familiar with 
facts concerning his claimed disability before, during, and 
after service.  The only private medical treatment reported 
was reportedly received in 1988, for depression.  

The available service medical records consisted of the 
appellant's entrance examination, dated in July 1954, which 
was negative for any complaints or clinical impressions 
concerning an acquired psychiatric disorder. 

A private psychological evaluation, dated in February 1988, 
indicated that the appellant was admitted for evaluation.  
The medical report noted that the results of psychological 
testing yielded findings of alcoholism, dependency, abuse, 
and depressive neurosis.  It was noted that the appellant had 
a lengthy history of depression, and evidence of suicidal 
intent over the years.

A November 1990 clinical report noted that the appellant was 
admitted at a VA medical facility for evaluation.  The 
hospital report indicated that he presented with a history of 
depression.  It was noted that the appellant reported that he 
could be suicidal or homicidal.  The appellant reported legal 
and financial problems.  The hospital report indicated that 
the appellant was alert and oriented on examination.  There 
was no evidence of hallucinations, delusions, or suicidal or 
homicidal ideation.  The examiner noted "no applicable" Axis 
I diagnosis.  The appellant was evaluated with personality 
disorder, not otherwise specified, with narcissistic features 
(Axis II).  The examiner further evaluated the appellant with 
severe stressors "due to employment and housing 
difficulties."  A Global Assessment of Functioning (GAF) 
score of 60 was indicated.

In correspondence, received in July 1991, the appellant 
provided information concerning his reported in service 
stressors.  In this context, he recounted that, while 
stationed in Spain, he was a passenger in a car involved in 
an accident.  The appellant reported that the driver had 
fallen asleep, run onto the sidewalk and struck a small tree.  
He indicated that he was asleep at the time of the accident, 
but was awakened by the sounds of people who had gathered 
around the vehicle "yelling and screaming."  He reported that 
police officers were stationed at the front and sides of the 
car.  He indicated that he was being instructed by the police 
officer in Spanish, but was unable to respond because he did 
not understand the language.  When he attempted to exit the 
car, one officer reportedly pointed a "submachine gun, cocked 
the gun, put the barrel in [his] stomach and pulled the 
trigger."  The appellant indicated that he passed out from 
fear, and later regained consciousness while in jail.  He was 
told by officials that he would be incarcerated for 20 years.  
The appellant indicated that military officials secured his 
release, after which he returned stateside and was discharged 
from service.  He reported that he thereafter began drinking 
to excess.  The appellant noted that he "do[es] not or did 
not remember much about the event, ... [and] repressed the 
feelings about what happened."

The appellant reported that he was hospitalized in 1963.  At 
the time of his admission, he was reportedly in a catatonic 
state.  He indicated that he was treated with shock 
treatments.  He attributed his delayed symptomatology to 
residuals associated with the shock therapy.  He reported a 
30 year history of symptoms, to include nightmares, 
difficulty sleeping, feeling afraid, jerking movements of the 
body, and an inability to watch television programs or movies 
depicting prisons or jails.  He noted that he has difficulty 
being close to police officials.  He described any incident 
in which he is within close proximity to police officers or 
other authorities as an ordeal, which results in vomiting and 
headache episodes.  The appellant indicated that he utilized 
alcohol to control his fear until April 1974, when he 
discontinued alcohol use.  He related that since that time, 
he has continued to experience difficulty in relating to 
others, although he noted some improvement in this area.  He 
continues to experience fear when near police officers.  The 
appellant indicated that he had married and divorced three 
times.  He further noted that he worked for some period in 
the securities industry until 1988, when he "lost all 
ability to focus on [his] work and could not earn a living."  
It was the appellant's contention that he was rendered 
totally disabled due to post-traumatic stress disorder 
arising from the incident that occurred while he was 
stationed in Spain.  In support of his contentions, the 
appellant provided a duplicate copy of the February 1988 
private medical report.  While he acknowledged that the 
report referenced no diagnostic finding of post-traumatic 
stress disorder, he noted that the examiner documented 
evidence of anxiety.

The November 1991 rating decision:

By rating action dated in November 1991, the RO denied the 
appellant's claim for service connection for PTSD.  This 
determination was predicated upon a finding that the medical 
evidence of record did not establish a diagnosis of PTSD.  It 
was noted that the evidence reviewed in conjunction with this 
rating determination included the service medical records, 
and VA and private medical reports.  The appellant was 
provided notice of the November 1991 decision and his 
appellate rights.  He did not initiate an appeal by filing a 
notice of disagreement (NOD) within one year of the date he 
was notified of that unfavorable determination.  See 38 
U.S.C.A. §§ 7105(a), (b)(1) (West 1991); 38 C.F.R. §§ 20.200, 
20.302(a) (1998).  As a result, the November 1991 rating 
decision became final.  See 38 U.S.C.A.       § 7105(c) (West 
1991).

The Board notes that based upon the evidence on file at the 
time of the November 1991 rating decision, the appellant had 
not established a well-grounded claim for service connection 
for PTSD, as there was no current diagnosis of PTSD.  See 
Caluza v. Brown, 7 Vet. App. 489, 506 (1995).  Alternatively, 
the appellant had not provided competent medical evidence of 
a nexus between any currently diagnosed acquired psychiatric 
disorder, to include depression, or depression neurosis and 
his period of military service.  Id.  Further, the Board 
notes that the appellant's diagnosed personality disorder is 
not an injury or disease for which service connection can be 
granted under applicable law and regulations governing 
service connected disability.  See 38 C.F.R. § 3.303(c) 
(1998); Winn v. Brown, 8 Vet. App. 510 (1996).

The additional evidence: 

In November 1993, the appellant filed a request to reopen his 
claim for entitlement to service connection for PTSD.  In 
support of his request, the appellant submitted an October 
1993 medical statement, which indicated that the appellant 
had been seen for treatment that month for chronic, severe 
PTSD.  The physician opined that this condition probably had 
precursors in the appellant's childhood, and in a near death 
experience while he was stationed in Spain during active 
duty.

A November 1993 report from a VA social worker indicated that 
the appellant had been referred for evaluation during an 
October 1993 evaluation, due to ongoing symptoms of 
flashbacks based upon the reported in service incident.  
During the interview, the appellant related that he was 
involved in an automobile accident, which rendered him 
unconscious.  He indicated that when he awoke, a Spanish 
policemen was holding a machine gun to his abdomen, and 
threatening to kill him.  The officer pulled the trigger, but 
the gun misfired.  This circumstance and the appellant's 
resultant fear created a belief that he should have died at 
that time.  The appellant reported that the officer repeated 
this act, and laughed because of the appellant's fearful 
state.  The appellant also reported that he and the other 
service members in the vehicle were taken to jail, where they 
were sodomized and held at gunpoint, until they were released 
following intervention by military officials.  The appellant 
was noted to have experienced severe chronic debilitating 
depression, shame, and feelings that he was dirty, not a good 
person, and that he should be dead.  It was noted that the 
appellant's experience in service resulted in symptoms of 
numbing, suppressed rage, chronic anxiety, flashbacks, and 
decreased ability to concentrate due to intrusive thoughts.  
The appellant was evaluated with chronic PTSD arising from a 
series of incidents that occurred while the appellant was 
stationed in Spain.

Clinical records documenting intermittent treatment from 
November 1990 to February 1994 were received.  A review of 
these reports shows that the appellant underwent psychiatric 
evaluation in October 1993.  A clinical assessment of anxiety 
disorder, not otherwise specified (Axis I) was indicated.  
PTSD was ruled out as a diagnostic finding.  The appellant 
was referred for psychiatric consultation and group therapy 
for his depression.

The appellant was hospitalized at a VA medical facility in 
late October 1993.  The hospital report noted a diagnostic 
assessment of depressive disorder, not otherwise stated, and 
PTSD (Axis I).  A diagnosis of histrionic personality (Axis 
II) was also indicated.  The appellant was evaluated with 
stressors of family separation issues and basic 
antisocial/isolation inclinations.  A GAF score of 50 was 
noted.  On mental status evaluation, the examiner noted that 
the appellant described classical symptoms of PTSD arising 
from incidents that occurred while he was stationed in Spain.  
It was noted that the appellant reported that he was involved 
in a motor vehicle accident, in which he suffered a mild 
concussion and experienced a brief period of amnesia.  He 
noted that a Spanish "soldier" held an automatic weapon to 
his abdomen and attempted to discharge the weapon, which 
misfired.  He also reported that he was sodomized during a 
brief period of incarceration.  He noted that months later he 
experienced ingravescent depression, poor impulse control, 
irritability, insomnia, and suicidal and homicidal ideation.  
It was noted that neuropsychological evaluation conducted 
during the course of this hospitalization revealed extreme 
depression.  Neuropsychiatric testing, however, did not yield 
a valid profile.  That report noted that the appellant 
reported symptoms of headache, amnesia, and dysphoria 
resulting from head trauma with resultant unconsciousness 
received in connection with an automobile accident during 
service.

Clinical records, dated from October 1993 to April 1994, were 
thereafter received.  An April 1994 medical report noted a 
diagnostic impression of major depression, recurrent 
episodes; PTSD; and alcohol dependence, in remission (Axis 
I).

By letter, dated in December 1996, the RO requested the 
appellant to provide additional information or evidence in 
support of his claim, particularly concerning his claimed in 
service stressor.  In December 1996, the RO submitted a 
records request, along with a completed National Archives 
(NA) Form 13075, and a copy of the appellant's Report Of 
Transfer Or Discharge (Form DD-214).  This information was 
forwarded to the records repository for purposes of 
verification of all periods of service, and to obtain 
personnel service records or records from alternate sources 
that might provide evidence in support of the appellant's 
claim.  In March 1997, the National Personnel Records Center 
(NPRC) verified the appellant's service dates, and provided 
available service personnel records.  However, these records 
pertained to the appellant's service with the National Guard.  

The record reflects a series of correspondence forwarded by 
the RO in April 1997 in an effort to develop the record.  In 
this context, the record reflects that the RO requested the 
service department to conduct a search of unit records 
regarding the appellant's claim for service connection for 
PTSD.  Specifically, the service department was requested to 
verify the reported in service stressor.  The appellant was 
also requested to provide additional information or evidence 
in support of his claim.  In particular, the appellant was 
requested to provide more detailed information concerning the 
events documented in his July 1991 correspondence.  In 
notices, dated in August 1997 and November 1997, the records 
custodian advised that additional service records pertaining 
to the appellant were not recovered during additional records 
searches.  It was noted that any additional service records 
were likely destroyed in a fire at the records repository in 
1973.  The RO advised the appellant by letter, dated in 
December 1991, that a records search did not yield any 
additional evidence for consideration in this matter.  The 
appellant was again requested to provide information 
concerning his reported in service stressors.  The appellant 
was also advised regarding alternate sources of evidence 
which might be submitted in support of his claim.  The record 
reflects that the appellant did not respond to these 
requests.

A February 1998 reply from the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR) indicated that a search 
of the unit records did not recover reports that documented 
the appellant's alleged stressful incident.  This reply also 
suggested additional development, namely a request for the 
appellant's Official Military Personnel File (OMPF) from the 
NPRC, and indicated that this file would provide the Air 
Force (AF) Form 7, unit and duty assignments, and orders of 
personnel actions.  However, in previous replies from the 
NPRC, dated in June and August 1997, respectively, the search 
efforts pertaining to the appellant's service personnel file, 
including his AF Form 7 or equivalent, produced no records 
and the RO received a negative response.


Analysis

I.  New and Material Evidence

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see also 38 C.F.R. 
§ 3.304(f) (effective through March 6, 1997), and as amended 
by 64 Fed. Reg. 32807 (1999) (effective March 7, 1997).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration and, when considered in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed.Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  This overturned a previous test 
adopted by the Court which held that, in order for newly 
submitted evidence to be considered material, "there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).

The Court has held that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  See Evans v. Brown, 9 Vet. 
App. at 284; see also Hickson v. Brown, 12 Vet. App. 247, 251 
(1999) (VA must review evidence since the last final 
disallowance).  Accordingly, the focus of the Board's inquiry 
in this regard is upon whether the record now reflects a 
diagnostic finding of PTSD.

As previously noted, the RO denied the appellant's claim for 
service connection for PTSD in an unappealed  rating decision 
of November 1991.  That determination was based on a finding 
that the medical evidence of record did not establish a 
diagnosis of PTSD.  The Board observes, however, that the 
newly submitted evidence now shows that the appellant carries 
a diagnosis of PTSD.  Specifically, the medical reports 
pertaining to inpatient and outpatient psychiatric care 
provided in October and November 1993, reflect has been 
diagnosed with various psychiatric disorders, which include 
PTSD.  That notwithstanding, the Board must presume the 
credibility of this evidence for purposes of determining 
whether new and material evidence has been submitted.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Moreover, 
this evidence is not cumulative and redundant, and it bears 
directly and substantially on the question of whether the 
appellant currently has a diagnosis of PTSD, which was 
lacking at the time of the November 1991 rating action.  
Therefore, the Board finds that the additional medical 
reports referencing a diagnostic finding of PTSD constitute 
new and material evidence for purposes of reopening the 
appellant's claim for entitlement to service connection for 
PTSD.  See 38 C.F.R. § 3.156(a).


II.  Well-grounded claim

Having found that the appellant has submitted "new and 
material evidence" sufficient to reopen his claim for 
service connection, the threshold question that must now be 
resolved is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim, that is, meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient.  In this context, the appellant 
must submit evidence in support of his claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, supra.; 
see also Cohen v. Brown, 19 Vet. App. 128, 137 (1997).

The appellant contends, in essence, that he now suffers from 
PTSD arising from incidents which occurred during his period 
of military service.  Generally, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, where the 
determinative issue involves a question of medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded; if no cognizable evidence is submitted to support a 
claim, the claim cannot be well-grounded.  See Groveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In this case, the medical evidence shows that VA and other 
examiners have given the appellant a diagnosis of PTSD.  In 
particular, the evidence of record reflects that the 
appellant was evaluated in October 1993, with PTSD related to 
the automobile accident during service, as well as events 
associated with the appellant's childhood.  Another October 
1993 report noted an assessment of depression and PTSD 
arising from an automobile incident during service.  The 
clinical impression indicated that the appellant's current 
symptomatology was a result of his reported experiences in 
service related to the automobile accident.  Thus, the Board 
determines that the appellant has presented competent medical 
evidence, which provides a plausible relationship between the 
appellant's PTSD and his period of service.  See Mattern v. 
West, 12 Vet. App. 222, 226 (1999) (This relationship need 
not be conclusive, but only plausible for purposes of 
establishing a well grounded claim).  At this juncture, the 
determination of well-groundedness of a claim requires only a 
preliminary threshold of plausibility, with enough of an 
evidentiary basis to show that the claim is capable of 
substantiation.  Id.  Accordingly, the Board concludes on 
this basis that the claim for service connection for PTSD is 
well grounded.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened.

The claim for entitlement to service connection for PTSD is 
well grounded.


REMAND

As indicated, the appellant's claim for service connection 
for PTSD was denied based upon a finding that there was no 
diagnosis of PTSD.  The evidence now includes new evidence in 
the form of clinical reports and medical statements, which 
contain diagnostic findings of PTSD, which has been related 
to service.  Thus, the claim was reopened, and determined to 
be well-grounded.

In this regard, the Board must now review the evidence of 
record to determine whether, on the merits, entitlement to 
service connection has been established.  The Board must 
preface its consideration of the record in this respect with 
a determination of whether the duty to assist has been met as 
mandated under 38 U.S.C.A. § 5107(a).  In a recent opinion, 
the Court in Hayre v. West, No. 98-7046 (Fed. Cir. August 16, 
1999), stated that "once a claimant has submitted a well-
grounded claim ..., the burden shifts to the Secretary to 
assist the claimant in developing facts pertinent to the 
claim," and "to make all possible efforts to obtain and 
assess records relevant to an evaluation of the disability."  
(emphasis in original).

Following a review of the record, however, the Board finds 
that further evidentiary development is warranted prior to a 
determination of this case on the merits.  In this regard, 
the record reflects that the appellant executed an 
authorization for the release of medical records, VA Form 21-
4142, in October 1993 in conjunction with his request to 
reopen his claim for service connection for PTSD.  It was 
noted that these records pertained to treatment he received 
at the Edgemont Hospital in 1963.  The appellant also 
referenced this treatment in his July 1991 statement 
concerning his in service stressors, and when he executed an 
earlier dated authorization form, VA Form 21-4142, in 
December 1990.  However, it does not appear that these 
records have been associated with the claims file.

The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  
Where, as in this case, the service medical records are 
presumed destroyed, the duty to assist is heightened and it 
includes an obligation to search alternative records.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  While the 
Board acknowledges that the RO has already undertaken 
extensive efforts to assist the appellant in this case, which 
included a December 1996 development letter, the Board 
determines that additional action by the RO may be helpful in 
either obtaining the putative treatment records or 
documenting information that such records are no longer 
available.  See Dixon v. Derwinski, 3 Vet. App. 261, 263-64 
(1992); Cuevas v. Principi, supra.

Accordingly, in order to give the appellant every 
consideration with respect to the present appeal and to 
ensure full compliance with due process requirements, this 
matter is REMANDED to the RO for the following action:

1. The appellant should be requested to 
complete a more recent authorization form 
for the release of medical records 
pertaining to his 1963 treatment at 
Edgemont Hospital.  The RO should attempt 
to obtain and associate with the claims 
file the medical records identified by the 
appellant which have not been secured 
previously.  If such records are 
unavailable, documentation to that effect 
should be placed in the claims folder.

2. Thereafter, the RO should adjudicate the 
issue of entitlement to service connection 
for PTSD on the merits.  The RO should 
also give consideration to recent 
amendments to 38 C.F.R. § 3.304(f), 
pertaining to service connection for PTSD, 
which became effective March 7, 1997.  See 
Direct Service Connection (Post-Traumatic 
Stress Disorder), 64 Fed. Reg. 32807 
(1999) (to be codified at 38 C.F.R. § 
3.304(f)); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991) (regarding 
application of law and regulatory changes 
during the pendency of an appeal).

The appellant also has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

The case should thereafter be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to obtain additional medical 
information and to accord due process of law.

The Board intimates no opinion, legal or factual, as to the 
ultimate disposition of this case.  No action is required of 
the appellant until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals
















 

